Citation Nr: 0912681	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-37 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability other than PTSD, referred to as a nervous 
condition with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and A.F.

ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1963 to February 
1967.  He served in Vietnam.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In October 2008, a Travel Board hearing was held in Boston, 
Massachusetts before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  The Veteran 
submitted additional written evidence at the hearing with a 
written waiver of RO consideration, which was signed by the 
Veteran.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

The Board notes that there has been no adjudication of 
service connection for headaches as a disability distinct 
from manifestation of a psychiatric disability at issue; 
therefore, the Board does not have jurisdiction over that 
issue.


FINDINGS OF FACT

1.  By a May 2004 rating decision, the RO denied service 
connection for a nervous condition with headaches; the 
Veteran did not appeal the denial of service connection.

2.  Evidence submitted subsequent to the May 2004 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for a psychiatric disorder, other than PTSD, referred to as a 
nervous condition with headaches.

CONCLUSION OF LAW

Evidence received since the May 2004 RO decision that 
denied service connection for a nervous condition with 
headaches, which was the last final denial with respect 
to this issue, is not new and material; the claim is not 
reopened.  38 U.S.C.A. §§ 5108, (West 2002); 38 C.F.R. § 
3.156, 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.   VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements, the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The Veteran was provided with VCAA notice in VA 
correspondence in July 2004 and April 2005.  The Board notes 
that the Veteran was not apprised that a disability rating 
and effective date would be assigned in the event of award of 
any service connection benefit sought.  Such failure to do so 
is not prejudicial to the Veteran.  
Inasmuch as service connection is not established for any 
disability at issue herein, questions as to any disability 
rating or effective date thereof, are rendered moot.  As 
such, any deficiency in notice with regard to the assignment 
of a disability rating or an effective date is rendered moot.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds. No. 05-7157 (Fed. Circ. Apr. 5, 2006.  The 
purpose of the notice was not frustrated where a benefit 
could not have been awarded as a matter of law.  Sanders, 
supra.  See also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).

The VCAA has left intact the requirement that new and 
material evidence be received in order to reopen a previously 
and finally denied claim under 38 U.S.C.A. § 5108.  This is 
required before the Board may determine whether the duty to 
assist is fulfilled and proceed to evaluate the merits of 
that claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).  See also Paralyzed 
Veterans of America, et al. v. Secretary of Veterans Affairs, 
345 F.3d 1334, 1343 (Fed. Cir. 2003) (PVA) (without the 
introduction of new and material evidence, VA not required to 
provide a medical examination or opinion).  Reopening a claim 
for service connection that has been previously and finally 
disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of the 
claim. 38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. 
App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 
522, 524 (1996).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  The notice should include the basis for denial and 
what specific evidence is needed to reopen.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds that the 
July 2004 VCAA notice with regard to the requirements for 
reopening a claim was sufficient.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable agency of original 
jurisdiction decision.  Because VCAA notice in this case was 
accomplished prior to the initial AOJ adjudication denying 
the claim, the timing of the notice does comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  


Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), military 
service records, post-service private and VA treatment 
records, and statements from service "buddies".  
Additionally, the claims file contains the Veteran's 
statements in support of his claim, to include testimony at a 
Travel Board hearing, and the statement of a witness.  The 
Board has carefully reviewed the Veteran's statements and 
testimony and concludes that there has been no identification 
of further available evidence not already of record with 
regard to the claim for service connection for a psychiatric 
disorder, other than PTSD, referred to as a nervous condition 
with headaches.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  
The Board notes that the Veteran, on a VA Form 21-4142, 
indicated that he had been seen at the Whidden Hospital, 
Everett, Massachusetts emergency room for an anxiety attack.  
The record of evidence does not include any indication that 
VA sought any such records; however, the Board finds that the 
Veteran did not provide sufficient information, including any 
dates, for such a request.  Therefore, VA was not obligated 
to attempt to obtain the records.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

New and material evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).
 
The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefined the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
claim to reopen the service connection claim in question was 
received in June 2004.  As such, the amended provision is for 
application in this case and is set forth below.

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Discussion

Historically, a May 1972 rating decision denied the Veteran's 
claim seeking service connection for a nervous condition.  
The Veteran was notified of this decision in a June 1972 
letter.  The appellant did not perfect an appeal to this 
decision, and it became final.  38 U.S.C.A. § 7105.  The 
Veteran filed a claim to reopen in 2001; it was denied in 
April 2002, and he was notified in April 2002.  The Veteran 
did not perfect an appeal and it became final.  The most 
recent final decision in this case regarding a nervous 
condition was a May 2004 rating decision which declined to 
reopen the Veteran's claim because VA had not received new 
and material evidence.  The appellant was notified of this 
decision in a letter dated May 25, 2004.  The appellant did 
not perfect an appeal to this decision, and it became final.  

The evidence of record at the time of the most recent final 
denial, in May 2004, consisted of the Veteran's own 
statements, his STRs, his military personnel records, 1996-
2001 private treatment records reflecting a July 2001 
diagnosis of anxiety, treatment records for anxiety and panic 
attacks, and a letter from a social worker .  

The evidence of record received after the May 2004 denial 
includes 2003 and 2004 private and VA medical records, 
statements by the Veteran, buddy statements, Marine Aircraft 
Group 12 command chronology reports from October to December 
1965, photographs reportedly taken in Vietnam, and August to 
October 2008 VA counseling and treatment records; none of 
which contains the element that was absent at the time of the 
last final denial.

Specifically, none of the newly submitted evidence contains 
credible medical evidence that the Veteran's nervous 
condition was causally related to military service.  The 
majority of the evidence submitted by the Veteran refers to 
the Veteran's migraine headaches and PTSD claims, rather than 
the nervous condition.  The only records received since the 
May 2004 denial which pertain to the nervous condition are 
2003 VA treatment records which indicate the Veteran was 
taking medication for an anxiety problem, and a 2005 VA 
discharge summary report, indicating that the Veteran stated 
he was taking medication for his "panic attacks".

Accordingly, the Board finds that what was missing at the 
time of the prior final denial in May 2004 remains deficient, 
namely medical evidence that the Veteran has a current 
psychiatric disorder, other than PTSD, that is related to his 
military service.  Absent new credible medical evidence of a 
nexus between the Veteran's nervous condition and military 
service, the Veteran's application to reopen his claim of 
service connection for a psychiatric disability, other than 
PTSD, namely a nervous condition with headaches fails.

The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.


ORDER

New and material evidence not having been received, the claim 
for service connection for a psychiatric disability, other 
than PTSD, namely a nervous condition with headaches, is not 
reopened.


REMAND

The evidence of record indicates that the Veteran served in 
Vietnam from November 1965 to April 1966.  After reviewing 
the record, the Board finds that VA has not completed its 
duty to assist under the VCAA.  Specifically, VA should seek 
to obtain additional service records, if any, regarding the 
Veteran's service and alleged possible stressors during the 
Veteran's service in Vietnam. 

First, the Veteran avers that while he was stationed in Chu 
Lai, Vietnam, a C130 aircraft crashed while attempting to 
land.  Second, the Veteran contends that he performed 
doorgunner duty during Operation Double Eagle in 1966.  
Third, the Veteran contends that in February 1966, while he 
was on flight line guard duty at Chu Lai Air Base, the Base 
was attacked by Viet Cong forces.  As the Veteran is claiming 
PTSD due to his service in Vietnam, it is necessary to 
determine if the incidents occurred and in what way, if any, 
the Veteran was involved.

The claims file contains an April 2005 VA query to U.S. Armed 
Service Center for Unit Records Research (CURR) (now U.S. 
Army and Joint Services Records Research Center (JSRRC)) for 
records regarding exposure of constant enemy fire and 
firefights with sappers while on guard duty; however, the VA 
request references the incidents as occurring in October 
1965.  The Veteran asserted during his Travel Board hearing 
that the Viet Cong attack occurred in February 1966, that the 
C130 aircraft crash occurred in the latter part of the 
Veteran's five month tour in Vietnam, and that Operation 
Double Eagle occurred in March 1966.  Therefore, the Board 
finds that Marine Corps records from January through April 
1966 might aid the Board in developing a more complete 
picture of the Veteran's service and a reasonable effort 
should be made to obtain them.  See 38 U.S.C.A. § 5103A(b) 
(2008). 

Finally, the Board notes that the Veteran has not been 
provided VCAA notice of the criteria for assignment of an 
effective date and disability rating in compliance with 
Dingess.  Therefore, the Board finds that this notice should 
be sent to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran VCAA notice that 
includes notice that a disability rating 
and an effective date for award of benefits 
will be assigned if service connection is 
awarded.

2.  Contact the US Marine Corps History 
Division, National Archives at College 
Park, Maryland, or any other appropriate 
agency, and request Command Chronology 
reports, or any other appropriate records, 
for January 1966 to April 1966 for the 
Veteran's Marine Aircraft Group in Chu Lai, 
Vietnam.  If no further records are 
available, the RO should note such, and the 
agency or agencies it contacted, in the 
file. 

3.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the appellant was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor(s).  The 
RO must specifically render a finding as 
to whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO must specify what 
stressor(s) in service it has determined 
are established by the record.  In 
reaching this determination, the RO should 
address any credibility questions raised 
by the record and it must take into 
account the Court's decision in Pentecost 
v. Principi, 16 Vet. App. 124 (2002). 

4.  If the RO makes the determination that 
there were in-service stressors, the RO 
should schedule the Veteran for a VA PTSD 
evaluation and instruct the examiner that 
only those events deemed verified by VA 
may be considered for the purpose of 
determining whether the Veteran has PTSD 
as a result of a stressor or stressors in 
service.  The RO should specify, for the 
examiner, the stressor or stressors that 
the RO has determined are established by 
the record.  The RO should specifically 
ask the examiner to determine if the 
Veteran has PTSD which meets the DSM IV 
criteria, and if so, is there is a nexus 
between the confirmed military stressor(s) 
and the Veteran's PTSD.  The entire claims 
folder and a copy of this Remand must be 
made available to, and reviewed by, the 
examiner prior the examination.

The purpose of an examination, necessary 
if the Veteran's stressors are 
corroborated, is to obtain information or 
evidence (or both), which may be 
dispositive of the appeal.  The Veteran 
should be advised that failure to report 
for an examination as requested, and 
without good cause, could adversely affect 
his claim, to include denial.  38 C.F.R. 
§ 3.655 (2008), See Connolly v. Derwinski, 
1 Vet. App. 566, 569 (1991).

5.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the report of 
examination.  If the requested report does 
not include fully detailed descriptions of 
pathology and all test reports, specific 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2008); See also Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO should readjudicate 
the claim for service connection for PTSD.  
If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO should 
specifically discuss in the SSOC the 
applicability of Pentecost, supra.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


